Citation Nr: 1106644	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  05-35 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 
1985 and from February 2003 to December 2003.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision from the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2010).

In the February 2010 decision, the Board denied the Veteran's 
appeal stating an April 2009 VA spine examination determined the 
Veteran's current cervical spine disorder was less likely as not 
cause by or related to his military service.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claim (Court).  In the July 2010 Order, the 
Court vacated the Board's February 2010 decision and remanded the 
matter to the Board for compliance with the instructions in the 
Motion for Remand submitted in May 2010.  The Motion for Remand 
noted that the examiner who conducted an April 2009 VA spine 
examination determined there was a possible non-traumatic 
etiology prior to military service which had not been addressed 
by the Board.

Service connection may be granted for any current disability that 
is the result of a disease contracted or an injury sustained 
while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2010).

Service connection is also available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption of 
aggravation, there must be clear and unmistakable evidence that 
the increase in severity was due to the natural progress of the 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment.  38 U.S.C.A. §§ 
1111, 1137.  In order to rebut the presumption of soundness, VA 
must demonstrate by clear and unmistakable evidence both that the 
disease or injury in question existed prior to service and that 
it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 
16, 2003).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of the applicable legislation and cannot be 
found to be service connected.  See 38 C.F.R. § 3.303(c), 4.9 
(2010).  An exception is made is if there is evidence of 
additional disability due to aggravation during service of the 
congenital disease, but not defect, by superimposed disease or 
injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

In this case, the medical evidence establishes that the Veteran 
has, in fact, been diagnosed with intervertebral osteochondrosis 
of C5-C6 and paravertebral muscular spasm in December 2005.  The 
Veteran underwent a VA spine examination in April 2009 where a 
MRI revealed straightening of the normal lordotic curve of the 
cervical spine and narrowing of the C5-C6 intervertebral space.  
There was also spurring at the inferior endplate of C5.  The VA 
examiner diagnosed the Veteran with intervertebral 
osteochondrosis C5-C6 and opined that it "[was] less likely as 
not caused by or related to military service."  The "[u]ltimate 
cause for these condition is unknown, but most common cited 
[etiologic] factors are rapid growth, heredity, trauma, anatomic 
configuration and [dietary] imbalances; however, only anatomic 
conformation and heredity are well supported by scientific 
literature, hence the possibility of non-traumatic etiology prior 
to military service, such as hereditary factor, and anatomic 
configuration is also considered in the opinion and is more 
likely in the case."  See VA spine examination, dated April 2009.  
The examiner did not render an opinion as to whether a 
preexisting cervical spine disorder was possibly aggravated by 
the Veteran's military service.

Therefore, the Board finds that another VA examination is 
warranted to ascertain the potential likelihood of in-service 
aggravation of a pre-existing cervical spine disorder.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2010) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).  
The VA examiner must also provide a medical opinion of whether 
the Veteran's intervertebral osteochondrosis of C5-C6 is a 
congenital or developmental defects, or whether it is a disease.  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	Schedule the Veteran for a VA examination 
to assess the current nature of his 
cervical spine disability, whether it was 
a preexisting disorder, and whether his 
intervertebral osteochondrosis of C5-C6 is 
a congenital or developmental defect, or a 
disease.  The claims folder, and a copy of 
this remand, must be made available to and 
be reviewed by the examiner in conjunction 
with the examination and that review 
should be noted in the examination report.  
A rationale should be provided for all 
opinions expressed.  The examiner should 
provide opinions on the following:

a.	Whether the Veteran clearly and 
unmistakably had a cervical spine 
disability prior to beginning his 
active service in June 1985.  The 
examiner should specify whether the 
condition is a congenital or 
developmental defect, or disorder.  
If the Veteran had a cervical spine 
condition prior to service, the 
examiner should comment as to whether 
the evidence shows that the condition 
was clearly and unmistakably not 
aggravated by service.   

b.	If any current cervical spine 
disability (as opposed to a 
congenital or developmental defect) 
is determined to have preexisted his 
entry into service in June 1985, 
whether it is at least as likely as 
not that the disability underwent a 
permanent increase in underlying 
pathology, as opposed to a mere 
temporary increase in symptomatology, 
during or as a result of the 
Veteran's service.  If so, was the 
permanent increase in the underlying 
pathology due to normal progression 
of the disorder? 

c.	If the examiner concludes that the 
Veteran's intervertebral 
osteochondrosis of C5-C6 is more 
likely a disability but that it is 
unlikely that it pre-dated his active 
military service, he/she should state 
whether it is at least as likely as 
not that the disability arose during 
his active military service or is 
otherwise causally or etiologically 
related to service, or whether such 
incurrence in, or causal or 
etiological relationship to service, 
is unlikely, with the rationale for 
any such conclusion set out in the 
report.

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  Thereafter the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


